Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Claims 1-39 are pending in the application and are currently subject to the following restriction and election requirement.

Election/Restrictions
3.	Restriction to one of the following inventions is required under 35 U.S.C. 121:

Group I, claims 1-21, drawn to a method of treating, preventing, inhibiting the growth of, delaying disease progression, reducing the tumor load, or reducing the incidence of a cancer or a tumor in a subject, or any combination thereof, comprising a step of administering a composition comprising an early apoptotic cell population to said subject, wherein said method treats, prevents, inhibits the growth of, delays the disease progression, reduces the tumor load, or reduces the incidence of the cancer or a tumor in said subject, or any combination thereof, compared with a subject not administered the early apoptotic cell population; classified, for example, A61K 39/0011.

Group II, claims 22-29, drawn to a population of mononuclear apoptotic cell comprising mononuclear cells in an early- apoptotic state, wherein said mononuclear apoptotic cell population comprises:(a) a decreased percent of non-quiescent non-apoptotic viable cells; (b) a suppressed cellular activation of any living non-apoptotic cells; or (c) a reduced proliferation of any living non-apoptotic cells; or any combination thereof; classified, for example, C12N 5/0636.

Group III, claims 30-39, drawn to a method for producing a population of mononuclear apoptotic cell comprising a decreased percent of non-quiescent non-apoptotic viable cells; a suppressed cellular activation of any living non-apoptotic cells; or a reduced proliferation of any living non-apoptotic cells; or any combination thereof, said method comprising the following steps, (a) obtaining a mononuclear-enriched cell population of peripheral blood; (b) freezing said mononuclear-enriched cell population in a freezing medium comprising an anticoagulant; (c) thawing said mononuclear-enriched cell population; (d) incubating said mononuclear-enriched cell population in an apoptosis inducing incubation medium comprising methylprednisolone at a final concentration of about 10-100 pg/mL and an anticoagulant; (e) resuspending said apoptotic cell population in an administration medium; and (f) inactivating said mononuclear-enriched population, wherein said inactivation occurs following step (e), wherein said method produces a population of mononuclear apoptotic cell comprising a decreased percent of non-quiescent non-apoptotic cells; a suppressed cellular activation of any living non-apoptotic cells; or a reduced proliferation of any living non-apoptotic cells; or any combination thereof; classified, for example, A61K 35/12.

4.	The inventions are distinct, each from the other because of the following reasons:
Inventions, Groups I and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are distinct in that they have different objectives, method steps, and criteria for success. In particular Group I is drawn to a method of treating cancer in a subject, while Group III is drawn to a method for producing a population of mononuclear apoptotic cell. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions of Group II and Group I are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the population of mononuclear apoptotic cell of Group II can be used for treating a disease other than cancer (e.g. sepsis).

5.	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

6.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 of the other invention.

7.	This application contains claims generic to the following disclosed patentably distinct species of the invention of Group I: 
This application contains claims directed to the following patentably distinct species of cancer. Applicant is required to select one species of cancer recited in claims 8-9.
This application contains claims directed to the following patentably distinct species of therapy. Applicant is required to select one species of therapy from an additional immune therapy, a chemotherapeutic agent, or an immune modulator.

8.	The species are independent or distinct because each species is a materially and manipulatively distinct process comprising the use of structurally and/or functionally different products. In addition, these species are not obvious variants of each other based on the current record.  
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
Because each member of cancer or therapy is structurally and/or functionally different from the others, each different species of the invention of Group I is a materially and manipulatively different process. In addition, these species are not obvious variants of each other based on the current record. Accordingly, the examination of claims directed to any one species of invention would require a unique search that is not required for examination of any of the other species of invention, because the search of any one member of cancer or therapy will not provide adequate information regarding any other.  Moreover, the search necessary to examine claims directed to any one species of invention is not the same, nor is it coextensive with the search necessary to examine claims directed to any other.  Since having to perform more than one search would constitute a serious burden, it is proper to restrict these species of invention and require Applicant to elect only one.  See MPEP § 809.  

9.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

10.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

11.	The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

12.	During a telephone conversation with Ms. Mallory Lutz on 05/20/2022, a provisional election was made without traverse to prosecute the invention of Group I, claim 1-21, and species of a lymphoma and an additional immune therapy. Affirmation of this election must be made by applicant in replying to this Office action.  

13.	Claims 1-39 are pending in the application. Claims 9, 17-18 and 22-39 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/20/2022.

14.	Claims 1-8, 10-16 and 19-21 are currently under prosecution.

Priority
15.	Applicant’s claim under 35 U.S.C. §§ 119(e) and/or 120, or 365(c) for benefit of the earlier filing date of applications, is acknowledged.  

Claim Rejections - 35 USC § 112
16.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

17.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

18.	Claims 1-8, 10-16 and 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for making and using a method of treating cancer in a subject, does not reasonably provide enablement for making and/or using the claimed invention.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
M.P.E.P. § 2164.01 states:
	
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors, which have been outlined in the Federal Circuit decision of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.  See also Ex parte Forman, 230 USPQ 546 (BPAI 1986).
The amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not be sufficient to enable the skilled artisan to use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.  
The reasons the claims are rejected herein are largely the same as the reasons the claims are rejected as failing to satisfy the written description requirement. In essence, what is claimed but not adequately described to permit the skilled artisan to immediately envision, recognize or distinguish from other material, so as to satisfy the written description requirement, cannot be made and then used without undue and unreasonable experimentation.
In this instance, the claims 1-8, 10-16 and 19-21 are drawn to a method of preventing cancer in a subject.
One cannot extrapolate the teaching of the specification to the enablement of the claims because the specification provides insufficient example or guidance for claimed preventing cancer in a subject. The specification only teaches treating cancer in a mouse model; see Examples 4, 6-7 and 9.
Reasonable guidance with respect to preventing any cancer relies on quantitative analysis from defined populations which have been successfully pre-screened and are predisposed to particular types of cancer or have had cancer. The essential element towards the validation of a preventive therapeutic is the ability to test the drug on subjects monitored in advance of clinical cancer and link those results with subsequent histological confirmation of the presence or absence of disease. This irrefutable link between antecedent drug and subsequent knowledge of the prevention of the disease is the essence of a valid preventive agent. Further, a preventive administration also must assume that the therapeutic will be safe and tolerable for anyone susceptible to the disease. All of this underscores the criticality of providing workable examples which are not disclosed in the specification with regards to the claimed preventing cancer in a subject; the specification does not disclose sufficient guidance or objective evidence that claimed method would predictably prevent cancer in a subject. 
The prevention of cancer is highly unpredictable. The majority of studies suggest that the essential element towards the validation of a preventive therapeutic is the ability to test the drug on subjects monitored in advance of clinical cancer and link those results with subsequent histological confirmation of the presence or absence of disease. Further, reasonable guidance with respect to correlating agents that prevent cancer may depend upon quantitative analysis from defined populations that have been successfully pre-screened and are predisposed to particular types of cancer. This type of data might be derived from widespread genetic analysis, cancer clusters, or family histories.  For example, Byers, T. (CA Cancer Journal, 1999, 49: 353-361) teaches that randomized controlled trials are commonly regarded as the definitive study for proving causality (1st col., p.358), and that in controlled trials the random assignment of subjects to the intervention eliminates the problems of dietary recalls and controls the effects of both known and unknown confounding factors.  Further, Byers suggests that chemo-preventative trials be designed “long-term” such that testing occurs over many years (2nd col., p. 359).  The specification is devoid of any models or experimental analysis that reasonably suggests that the claimed method would predictably prevent cancer in a subject. This, combined with the state of the art of preventing cancer, suggests that undue experimentation would be required to practice the invention as claimed.
In deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  “Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997).
In conclusion, upon careful consideration of the factors used to determine whether undue experimentation is required, in accordance with the Federal Circuit decision of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), the amount of guidance, direction, and exemplification disclosed in the specification, as filed, is not deemed sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.

19.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
20.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

21.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

22.	Claims 1-8, 10-16 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over June et al. (WO 2014/011984, published on 16 January 2014, IDS) in view of Sauder et al (WO 2001/089537, IDS) and Tisoncik et al (MMBR, 2012 Mar 1, 76(1):16-32, IDS).
	Claims 1-8, 10-16 and 19-21 are herein drawn to a method of treating a cancer in a subject, comprising a step of administering a composition comprising an early apoptotic cell population to said subject, the method further comprising administration of CAR T-cells.
June et al teach treating cancer patients with a CAR T cell cancer therapy and that such patients can develop cytokine release syndrome and treating the cytokine release syndrome (CRS) using one or more of a steroid, a TNF alpha inhibitor and an IL-6 inhibitor; see entire document, e.g., abstract, pages 32-33, examples and claims. June et al teach using a IL-6 antibody inhibitor to treat CRS where the patient maintained efficacy of the CAR T cell therapy (see page 36). June et al teach that types of cancers to be treated with the CARs include lymphomas; see page 27 lines 6-13. June et al teach that the CAR-modified T cells may be administered in combination with adjuvants; see page 30.
Sauder et al teach that apoptotic cells with surface exposure of phosphatidylserine detected by Annexin can be used to treat inflammatory disorders; see entire document, e.g., abstract, pages 5-6, examples and claims. Sauder et al teach that the effectiveness of the administration of apoptotic cells in reducing inflammation indicates upregulation of IL-10 and/or downregulates IL-6 and TNF-α; see pages 15-16. Sauder et al teach that the apoptotic cells are white blood cells from the patient; see abstract and claims. Sauder et al teach administration method (e.g. intravenous injection); see page 11. 
Tisoncik et al teach that sepsis can cause CRS with the cytokines TNF and later released IL-6 being two cytokines implicated in the cytokine storm (see page 20).  Tisoncik et al teach that steroids by themselves are not effective in treatment and can worsen the outcome (see page 26).
It would have been prima facie obvious to treat cancer patients with a CAR T cell cancer therapy, wherein the patient has cytokine release syndrome cause by sepsis by treating the cytokine release syndrome with apoptotic autologous phagocytes that comprise cells in early apoptosis in order to inhibit IL-6 and TNF alpha as caused by the cytokine release syndrome.  Notably, sepsis in a cancer patient being treated with CAR T cells may cause or worsen CRS in the cancer patient and one of skill in the art would have been motivated to treat the CRS in septic cancer patients by administering apoptotic autologous phagocytes.
Accordingly, the apoptotic autologous phagocytes would have the advantage of inhibiting both IL-6 and TNF alpha to better treat the CRS, while the IL-6 antibody inhibitor of June only targets IL-6. Furthermore, Tisoncik et al teach that TNF inhibitors alone are not successful in the treatment of sepsis (see page 18), so one would have been further motivated to administer apoptotic autologous phagocytes which would target both TNF and the later released cytokine IL-6 to better treat the CRS.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, absent a showing otherwise.

Double Patenting
23.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

24.	Claims 1-8, 10-12 and 19-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,857,181.  Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
Claims 1-8, 10-12 and 19-21 are herein drawn to a method of treating a cancer in a subject, comprising a step of administering a composition comprising an early apoptotic cell population to said subject.
	Claims 1-15 of U.S. Patent No. 10,857,181 are drawn to a method of treating a cancer in a subject comprising administering to the subject a pharmaceutical composition comprising an irradiated and pooled, mononuclear-enriched, early apoptotic cell preparation of claim 1.

25.	Claims 1-8, 10-12 and 19-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 9-16 of U.S. Patent No. 10,927,343. Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
Claims 1-8, 10-12 and 19-21 are herein drawn to a method of treating a cancer in a subject, comprising a step of administering a composition comprising an early apoptotic cell population to said subject.
	Claims 1 and 9-16 of U.S. Patent No. 10,927,343 are drawn to a method of treating a disease in a subject, wherein said subject is suffering from lymphoma, comprising administering to the subject a pharmaceutical composition comprising a stable, high-yield, early-apoptotic mononuclear-enriched cell population comprising at least 30% early apoptotic mononuclear-enriched cells.


26.	Claims 1-7, 10-12 and 19-21 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5, 7-8, 11-13 and 29 of copending Application No. 16/576734. Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons:
Claims 1-7, 10-12 and 19-21 are herein drawn to a method of treating a cancer in a subject, comprising a step of administering a composition comprising an early apoptotic cell population to said subject.
	Claims 1-5, 7-8, 11-13 and 29 of copending Application No. 16/576734 are drawn to a method of treating or inhibiting non-hematological tumor growth in a subject, the method comprising a step of administering a composition comprising an early apoptotic mononuclear enriched cell population to said subject.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

27.	Claims 1-8, 10-16 and 19-21 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5, 7-9, 11-17 and 19-22 of copending Application No. 16/076026. Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons:
Claims 1-8, 10-16 and 19-21 are herein drawn to a method of treating a cancer in a subject, comprising a step of administering a composition comprising an early apoptotic cell population to said subject, the method further comprising administration of CAR T-cells.
	Claims 1-5, 7-9, 11-17 and 19-22 of copending Application No. 16/076026 are drawn to a method of maintaining or increasing the proliferation rate of chimeric antigen receptor-expressing T-cells (CAR T-cell) and maintaining or increasing IL-2 level during CAR T-cell cancer therapy, the method comprising a step of administering to a subject undergoing autologous or allogeneic CAR T-cell cancer therapy a composition comprising human autologous or allogeneic mononuclear-enriched early apoptotic cells or a supernatant of human autologous or allogeneic mononuclear-enriched early apoptotic cells.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

28.	Claims 1-8, 10-16 and 19-21 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of copending Application No. 17/221854. Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons:
Claims 1-8, 10-16 and 19-21 are herein drawn to a method of treating a cancer in a subject, comprising a step of administering a composition comprising an early apoptotic cell population to said subject, the method further comprising administration of CAR T-cells.
	Claims 1-21 of copending Application No. 17/221854 are drawn to a method of treating cancer in a subject, comprising a step of administering a composition comprising an irradiated early apoptotic mononuclear-enriched cell population to said subject, said method further comprising administering an additional immune therapy, wherein the additional immune therapy comprises administration of CAR T-cells.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

29.	Claims 1-7, 10-12 and 19-21 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of copending Application No. 17/075721. Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons:
Claims 1-7, 10-12 and 19-21 are herein drawn to a method of treating a cancer in a subject, comprising a step of administering a composition comprising an early apoptotic cell population to said subject.
	Claims 1-15 of copending Application No. 17/075721 are drawn to a method of prolonging survival of a subject suffering from a cancer, comprising administering to the subject a pharmaceutical composition comprising an irradiated mononuclear-enriched, early apoptotic cell preparation.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

30.	Claims 1-8, 10-16 and 19-21 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 10, 12, 17-18 and 33-34 of copending Application No. 15/551284. Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons:
Claims 1-8, 10-16 and 19-21 are herein drawn to a method of treating a cancer in a subject, comprising a step of administering a composition comprising an early apoptotic cell population to said subject, the method further comprising administration of CAR T-cells.
	Claims 10, 12, 17-18 and 33-34 of copending Application No. 15/551284 are drawn to method of inhibiting or reducing the incidence of a cytokine release syndrome (CRS) or a cytokine storm in a subject undergoing chimeric antigen receptor-expressing T-cell (CAR T-cell) cancer therapy, the method comprising the step of administering a composition to said subject, the composition comprising (a) chimeric antigen receptor-expressing T-cells (CAR T-cells) and a pharmaceutically acceptable excipient, and (b) either early apoptotic cells or an early apoptotic cell supernatant, and a pharmaceutically acceptable excipient, wherein said early apoptotic cells are > 40% AnnexinV+ and < 15% propidium iodide+, and wherein said early apoptotic cells are peripheral blood mononuclear cells.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
31.	No claim is allowed.

32.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578.  The examiner can normally be reached at M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu (571-272-0839) can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YAN XIAO/
Primary Examiner, Art Unit 1642